     Case 2:19-cv-14765-WBV-DMD Document 145 Filed 08/31/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA



E.N. BISSO & SON, INC., ET AL.                       CIVIL ACTION

VERSUS                                               NO. 19-14765

M/V BOUCHARD GIRLS, her tackle,                      SECTION D (3)
Furniture, apparel, appurtenances, etc.
in rem & BOUCHARD TRANSPORTATION
CO., INC., in personam

                                        ORDER

         Before the Court is Intervenor-Plaintiff Wells Fargo’s Motion for Summary

Judgment. 1 The Motion is opposed, 2 and Wells Fargo has filed a reply. 3 After careful

consideration of the Motion, the parties’ briefs, and the applicable law, the Motion is

GRANTED.

    I.      FACTUAL BACKGROUND

         This action arises from a dispute over a bank loan, and the subsequent arrest

of vessels secured by that loan. On October 30, 2013, Bouchard Transportation Co.

(“Bouchard”) and Wells Fargo Bank, N.A. (“Wells Fargo”) entered into a loan

agreement, under which Wells Fargo agreed to make revolving credit loans of up to

$100,000,000.00 to Bouchard. 4 Bouchard executed a promissory note to evidence the

loans made under the loan agreement. 5 The latest maturity date of the loan was



1 R. Doc. 58.
2 R. Doc. 70; R. Doc. 115.
3 R. Doc. 123.
4 R. Doc. 41-2.
5 Id. at 23.
     Case 2:19-cv-14765-WBV-DMD Document 145 Filed 08/31/20 Page 2 of 10



October 30, 2018. 6 The loan agreement provided that Bouchard would be in default

for “[f]ailure to make any payment or mandatory prepayment of principal or interest

upon the Note within five (5) days after the date when due.” 7 On the same date the

parties entered into the loan agreements, the vessel-owning subsidiaries of Bouchard

executed a guaranty in favor of Wells Fargo. 8 Each guarantor was required to

“execute and deliver to the Bank a preferred ship mortgage covering the Vessel owned

by it in form and substance satisfactory to the Bank.” 9

        On February 4, 2015, the parties amended the loan agreement, promissory

note, and guaranty. 10 The amendment increased the maximum loan amount, the

amount of the promissory note, and the amount covered by the guaranty to

$165,000,000. 11 The amendment also added additional guarantors, including the

vessel-owning subsidiaries of the vessels at issue in this litigation, Tug Bouchard

Girls Corp. and B. No. 295 Corp. 12 The amendment required that Wells Fargo receive

“Ship Mortgages, Earnings Assignments, Insurance Assignment and other customary

security documentation for” the vessels owned by both companies. 13 Tug Bouchard

Girls Corp. executed a “First Preferred Ship Mortgage” covering the M/V

BOUCHARD GIRLS in favor of Wells Fargo. 14 Similarly, B. No. 295 Corp. executed

a “First Preferred Ship Mortgage” with identical terms covering the Barge B. No.


6 Id. at 17.
7 Id. at 57.
8 R. Doc. 41-3.
9 R. Doc. 41-2 at 28.
10 R. Doc. 41-4.
11 Id. at 1.
12 Id. at 8.
13 Id. at 4.
14 R. Doc. 41-5.
     Case 2:19-cv-14765-WBV-DMD Document 145 Filed 08/31/20 Page 3 of 10



295. 15    The mortgages included several events of default, one of which was “[t]he

occurrence of any ‘Event of Default’ (as defined in the Loan Agreement).” 16

          The parties entered into a series of amendments that continued to extend the

loan agreement’s latest possible maturity date. 17 On November 5, 2019, the parties

executed the final amendment to the loan agreement, which extended the loan

agreement’s latest possible maturity date to February 7, 2020. 18 On February 7,

2020, Bouchard failed to pay the amount of its debt to Wells Fargo. 19

          On December 27, 2019, E.N. Bisso & Son, Inc. initiated this action by filing its

Verified Complaint and Request for Order to Arrest the M/V BOUCHARD GIRLS

and Barge B. No. 295 (herein, “the Vessels”). 20 The Vessels were arrested that same

day. 21 Over the following months, various parties intervened. Wells Fargo moved to

intervene on April 20, 2020. 22 The Motion to Intervene was granted on April 24,

2020. 23 Although the Vessels were already arrested, Wells Fargo moved for a warrant

to arrest the Vessels on May 20, 2020. 24 Wells Fargo arrested the Vessels on June 9,

2020. 25 Following the Court’s denial of their Motion to Dismiss, Defendants answered

Wells Fargo’s Intervenor-Complaint. 26 On August 28, 2020, the Court ordered the



15 R. Doc. 41-7.
16 R. Doc. 41-5 at 3-4; R. Doc. 41-7 at 3-4.
17 R. Doc. 41-9 (Second Amendment); R. Doc. 41-10 (Third Amendment); R. Doc. 41-11 (Fourth

Amendment).
18 R. Doc. 41-11.
19 R. Doc. 58-2 at 6 ¶ 24.
20 R. Doc. 1.
21 R. Doc. 9; R. Doc. 13.
22 R. Doc. 41.
23 R. Doc. 47.
24 R. Doc. 59.
25 R. Doc. 74 (M/V BOUCHARD GIRLS); R. Doc. 75 (Barge B. No. 295).
26 R. Doc. 141.
     Case 2:19-cv-14765-WBV-DMD Document 145 Filed 08/31/20 Page 4 of 10



interlocutory sale of the Vessels and allowed Wells Fargo to credit bid on the Vessels

provided it post a bond to cover the custodia legis fees incurred by E.N. Bisso. 27

        Wells Fargo now moves for Summary Judgment. 28 In its Motion, Wells Fargo

argues that it has a preferred ship mortgage on both of the Vessels, that Defendants

have defaulted on the preferred ship mortgages, and that Wells Fargo is entitled to

judgment as a matter of law. 29 E.N. Bisso and Boland Marine & Industrial filed

oppositions to the Motion for Summary Judgment. 30 Boland Marine & Industrial is

no longer a party to this dispute. 31 E.N. Bisso argues that summary judgment would

be premature as Defendants had yet to answer Wells Fargo’s Intervenor-Complaint,

an argument rendered moot by Defendants’ Answer. 32 E.N. Bisso also contends that

its custodia legis claims prime any rights Wells Fargo has based on its preferred ship

mortgages. 33 E.N. Bisso has settled its claims with Defendants, but has incurred over

$50,000 in custodia legis fees. 34

        Defendants filed two oppositions to the Motion for Summary Judgment. The

first opposition contended that the Court lacked jurisdiction to grant the Motion for

Summary Judgment as Wells Fargo had not yet arrested the Vessels, 35 an argument

rendered moot by Wells Fargo’s subsequent arrest of the Vessels. Defendant’s second

opposition asks the Court to act in equity and deny the Motion for Summary


27 R. Doc. 143.
28 R. Doc. 58.
29 R. Doc. 58-1.
30 R. Doc. 66 (Boland); R. Doc. 69 (E.B. Bisso); R. Doc. 82 (E.N. Bisso).
31 R. Doc. 103.
32 See R. Doc. 69; see also R. Doc. 141 (Answer).
33 R. Doc. 82.
34 R. Doc. 119 at 13.
35 R. Doc. 70.
      Case 2:19-cv-14765-WBV-DMD Document 145 Filed 08/31/20 Page 5 of 10



Judgment in light of the numerous lawsuits and bleak market conditions facing

Bouchard. 36 Defendants also note that Wells Fargo has set off the amount on deposit

in its accounts, or $160,185.12. 37

     II.      LEGAL STANDARD

           Summary judgment is proper if the movant shows there is no genuine dispute

as to any material fact and that it is entitled to judgment as a matter of law. 38 If the

movant shows the absence of a disputed material fact, the non-movant “must go

beyond the pleadings and designate specific facts showing that there is a genuine

issue for trial.” 39 The Court views facts and draws reasonable inferences in the non-

movant’s favor. 40 The Court neither assesses credibility nor weighs evidence at the

summary judgment stage. 41

     III.     ANALYSIS

           Wells Fargo is entitled to summary judgment if it has preferred ship mortgages

on the Vessels and if Defendants have defaulted.                   The relevant federal statute

provides: “[a] preferred mortgage is a lien on the mortgaged vessel in the amount of

the outstanding mortgage indebtedness secured by the vessel.” 42 It continues: “[o]n

default of any term of the preferred mortgage, the mortgagee may . . . enforce the

preferred mortgage lien in a civil action in rem for a documented vessel . . . .” 43



36 R. Doc. 115.
37 Id. at 4.
38 FED. R. CIV. P. 56(a).
39 McCarty v. Hillstone Restaurant Grp., Inc., 864 F.3d 354, 357 (5th Cir. 2017).
40 Vann v. City of Southaven, Miss., 884 F.3d 307, 309 (5th Cir. 2018).
41 Gray v. Powers, 673 F.3d 352, 354 (5th Cir. 2012) (internal citation omitted).
42 46 U.S.C. § 31325(a).
43 Id. § 31325(b)(1).
     Case 2:19-cv-14765-WBV-DMD Document 145 Filed 08/31/20 Page 6 of 10



       The first question is therefore whether Wells Fargo has a preferred ship

mortgage as to both of the Vessels. The Ship Mortgage Act defines a preferred ship

mortgage as one that “(1) includes the whole of the vessel; (2) is filed in substantial

compliance with section 31321 of this title; [and] (3) covers a documented vessel.” 44

Here, all three elements are met.

       First, a preferred ship mortgage must “include the whole of the vessel.” 45 The

mortgage for the M/V BOUCHARD GIRLS states “[i]nterest in the Vessel Mortgaged:

100%” 46 and states that “[o]wner mortgages to Mortgagee, its successors and assigns,

on the terms set out below, the whole (100%) of the Vessel described above . . . .” 47

The mortgage for the B. No. 295 has identical language. 48 The first element of a

preferred ship mortgage is therefore satisfied.

       Second, a preferred ship mortgage must be “filed in substantial compliance

with section 31321 of this title.” 49 Here, both of the mortgages were “filed” with the

Coast Guard’s National Vessel Documentation Center. Intervenor-Plaintiffs attach

abstracts of title for each vessel to their Complaint. These abstracts demonstrate

that the mortgage for each vessel was filed with the Coast Guard’s National Vessel

Documentation Center on February 5, 2015. 50 The mortgages were thus properly

filed, as required by the Ship Mortgage Act.




44 Id. § 31322(a)(1)-(3).
45 46 U.S.C. § 31322(a)(1).
46 R. Doc 41-5 at 1.
47 Id. at 4.
48 See R. Doc. 41-7 at 1, 4.
49 46 U.S.C. § 31322(a)(2).
50 See R. Doc. 41-6 at 2 (M/V BOUCHARD GIRLS); R. Doc. 41-8 at 2 (B. No. 295).
     Case 2:19-cv-14765-WBV-DMD Document 145 Filed 08/31/20 Page 7 of 10



       The mortgages must also comply with 46 U.S.C. § 31321. That section requires

that a preferred ship mortgage:

                      (1) identify the vessel;

                      (2) state the name and address of each party to the
                      instrument;

                      (3) state . . . the amount of the direct of contingent
                      obligations . . . that is or may become secured by the
                      mortgage, excluding interest, expenses, and fees;

                      (4) state the interest of the grantor, mortgagor, or
                      assignor in the vessel;

                      (5) state the interest sold, conveyed, mortgaged, or
                      assigned; and

                      (6) be signed and acknowledged. 51

       Here, both of Wells Fargo’s mortgages on the Vessels comply with each of these

factors. They both clearly identify the name of the vessel. 52 They both state the name

and address of each party to the mortgage. 53 They both state the amount of the

obligation secured by the mortgage (here, $165,000,000). 54 They both state that the

owner of the vessel has a 100% interest in the vessel. 55 They both state that the

interest being mortgaged to Wells Fargo is 100%. 56 Finally, they are both signed by

Morton Bouchard. 57 The mortgages therefore substantially comply with 46 U.S.C.

§ 31321.



51 46 U.S.C. § 31321.
52 R. Doc. 41-5 at 1 (M/V BOUCHARD GIRLS); R. Doc. 41-7 at 1 (B. No. 295).
53 R. Doc. 41-5 at 2 (M/V BOUCHARD GIRLS); R. Doc. 41-7 at 2 (B. No. 295).
54 R. Doc. 41-5 at 2 (M/V BOUCHARD GIRLS); R. Doc. 41-7 at 2 (B. No. 295).
55 R. Doc. 41-5 at 1-2, 4 (M/V BOUCHARD GIRLS); R. Doc. 41-7 at 1-2, 4 (B. No. 295).
56 R. Doc. 41-5 at 1-2, 4 (M/V BOUCHARD GIRLS); R. Doc. 41-7 at 1-2, 4 (B. No. 295).
57 R. Doc. 41-5 at 16 (M/V BOUCHARD GIRLS); R. Doc. 41-7 at 16 (B. No. 295).
     Case 2:19-cv-14765-WBV-DMD Document 145 Filed 08/31/20 Page 8 of 10



       Finally, the Vessels must also be documented vessels for a preferred ship

mortgage to exist. Here, both are. They each have Official Numbers, 58 and each

mortgage warrants that the vessel “is and shall remain documented under the laws

of the United States, eligible to engage in the coastwise trade.” 59 The final element

for a preferred ship mortgage is therefore satisfied. Defendants do not dispute the

mortgage agreements. Further, the Court notes that Defendants either admit or refer

the Court to the document as best evidence of any ship mortgage. 60

       Having determined that Wells Fargo has a preferred ship mortgage on both of

the Vessels, what remains is to determine whether Defendants have defaulted on

those mortgages.      Each mortgage states that “[t]he occurrence of any ‘Event of

Default’ (as defined in the Loan Agreement)” 61 constitutes an event of default. The

loan agreement in turn states that “[f]ailure to make any payment or mandatory

prepayment of principal or interest upon the Note within five (5) days after the date

when due” is an event of default. 62 The loan principle was due on February 7, 2020.

Wells Fargo has put forth evidence that Defendants did not pay the amount due, 63

and Defendants do not contest this fact. Defendants are therefore in default, and

Wells Fargo is entitled to judgment as a matter of law.

       Defendants have filed two oppositions to Wells Fargo’s Motion for Summary

Judgment. The first argues that the Court lacks jurisdiction over this matter because



58 R. Doc. 41-5 at 1 (M/V BOUCHARD GIRLS); R. Doc. 41-7 at 1 (B. No. 295).
59 R. Doc. 41-5 at 8 (M/V BOUCHARD GIRLS); R. Doc. 41-7 at 8 (B. No. 295).
60 R. Doc. 115-4.
61 R. Doc. 41-5 at 10 (M/V BOUCHARD GIRLS); R. Doc. 41-7 at 10 (B. No. 295).
62 R. Doc. 41-2 at 57.
63 R. Doc. 58-2 at 6 (Declaration of Constantin E. Chepurny).
     Case 2:19-cv-14765-WBV-DMD Document 145 Filed 08/31/20 Page 9 of 10



Wells Fargo had not yet arrested the Vessels. 64 This argument was rendered moot

by Wells Fargo’s subsequent arrest of the Vessels. 65

       In its second opposition to the Motion for Summary Judgment, Defendants

contend that the Court should forgo granting summary judgment for equitable

reasons, as Defendants are facing numerous lawsuits and unfortunate market

conditions. Defendants further advise the Court that they are attempting to pursue

other avenues to improve the company’s financial picture and formulate a plan to

resolve the outstanding claims of Wells Fargo. 66 The Court rejects this argument. A

poor business climate and Bouchard’s responsibility to defend against concurrent

litigation are no defenses to Wells Fargo’s Motion for Summary Judgment, nor do

they create a disputed issue of material fact. Further, regarding Bouchard’s claim

that it is pursuing options of selling assets to resolve this claim, the Court notes that

this matter has been pending for many months. Moreover, by Defendants own

admission, they are facing multiple claims within and outside of this Court.67

The Court need not determine whether Bouchard is pursuing other options to

resolve this claim. The fact remains that any such actions do not create a genuine

dispute of a material fact. The loan agreement and ship mortgages involved an

assumption of risk that is present in virtually all business dealings, and

Defendants offer no meritorious reason why Bouchard should not be subject to




64 R. Doc. 70.
65 R. Doc. 73 (Issuance of Warrant); R. Doc. 74 (Warrant of Arrest for M/V BOUCHARD GIRLS); R.
Doc. 75 (Warrant of Arrest for Barge B. No. 295).
66 R. Doc. 115.
67 Id.
   Case 2:19-cv-14765-WBV-DMD Document 145 Filed 08/31/20 Page 10 of 10



that risk. Indeed, Defendants cite to no case in which a Court has invoked its

equitable jurisdiction in the way it asks the Court to do so here. Defendants also

note that Wells Fargo’s claim is offset by $160,185.12 that Bouchard had on

deposit with the bank. That amount represents less than one percent of the amount

owed to Wells Fargo, nor does it demonstrate that Defendants are working

diligently to pay the amount owed. Summary judgment is therefore appropriate.

         The Court notes that in granting Wells Fargo’s Motion for Summary

Judgment, it finds only that Wells Fargo has a preferred ship mortgage as to each

vessel and that Defendants have defaulted. It specifically leaves for another day the

ranking of liens, including custodia legis costs, which would prime Wells Fargo’s

preferred ship mortgages.



   IV.      CONCLUSION

         IT IS HEREBY ORDERED that Wells Fargo’s Motion for Summary

Judgment is GRANTED. The trial date set for September 8, 2020, is therefore

cancelled.


         New Orleans, Louisiana, August 31, 2020.



                                           ______________________________________
                                           WENDY B. VITTER
                                           UNITED STATES DISTRICT JUDGE
